Landon, J.
The superintendent of insurance upon the application of the relator considered its request to be permitted to do a marine insurance business within this State and refused it. If a mandamus would lie against the superintendent in a matter of this nature, it would be to compel him to consider the relator’s application and act upon it. The mandamus is therefore not necessary. Whether the determination of the superintendent upon the petition, and the facts applicable thereto, may be reviewed by this court upon certiorari or appeal is a question not now before us.
Motion for mandamus denied, with costs.